Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority and Status of Claims
1.	This application is a CON of 16/380,243 04/10/2019 ABN. Which is a CON of 14/861,797 09/22/2015 PAT 10369138, which is a DIV of 14/665,245 03/23/2015 PAT 9174978, which claims benefit of 61/969,735 03/24/2014, and claims benefit of 62/088,304 12/05/2014.
2.	Amendment including cancelation of claims 1-26, and addition of claims 27-42 in the amendment field on 2/24/2021 is acknowledged.  Claims 27-42 are pending in the application.  No new matter has been found.  Since the newly added claims 27-42 are commensurate within the scope of invention, claims 27-42 are prosecuted in the case.
Responses to Amendments/Arguments
3.	Since claim 1 has been canceled, therefore the rejection of claim 1 under statutory (35 USC 101) double patenting rejection over Aulakh et al. ‘978 has been obviated herein.
4.	Since claims 1-26 have been canceled, therefore the rejection of claims 1-26 under the obviousness-type double patenting double patenting rejection over Aulakh et al. ‘978 and ‘138  has been obviated herein.
5.	Applicants state “New claims 27 and 28 are directed to compounds that are not recited in the claims of the ’138 patent or the ’978 patent. Applicant submits that claims 27 and 28 are nonobvious over claim 1 of the ’138 patent or over claims 1 and 15 of the 
	Applicants claim two compounds, i.e.,  1 -(((Z)-( 1 -(2-aminothiazol-4-yl)-2-(((2R,3S)-2-((4-(guanidinomethyl)-1 H-1,2,3-triazol-1 -yl)methyl)-4-oxo-1 -sulfoazetidin-3-yl)amino)-2-oxoethylidene)amino)oxy)-cyclopropanecarboxylic acid, and  (S)-2-(((Z)-(2-(((2R,3S)-2-((1H-1,2,4-triazol-1-yl)methyl)-4-oxo-1-sulfoazetidin-3-yl)amino)-1-(2-aminothiazol-4-yl)-2-oxoethylidene)amino)oxy)-3-(4-(N-(piperidin-4-yl)carbamimidoyl)-phenoxy)propanoic acid, see claims 27-28.
Applicants claim a test system (i.e., composition) comprising (a) contacting a β-lactamase expressing bacterial strain with a compound of formula (IA), i.e., 
    PNG
    media_image1.png
    261
    344
    media_image1.png
    Greyscale
, wherein Z is CH, the variable –O-CR1R2R3 is 
    PNG
    media_image2.png
    330
    467
    media_image2.png
    Greyscale
, and Het is selected from

    PNG
    media_image3.png
    177
    447
    media_image3.png
    Greyscale
, and (b) assaying growth inhibition of the bacterial strain relative a control test, see claim 29. Dependent claims 30-42 further limit the scope of methods, i.e., a number specific variables R1-R3 and Het, and specific compounds in claims 30-42.
Aulakh et al. ‘138 claims a method of treating Gram-negative bacterial infection using a compound of formula (IA), i.e., 
    PNG
    media_image1.png
    261
    344
    media_image1.png
    Greyscale
, wherein Z is CH, the variable –O-CR1R2R3 is 
    PNG
    media_image4.png
    171
    345
    media_image4.png
    Greyscale
, and Het is selected from

    PNG
    media_image5.png
    155
    567
    media_image5.png
    Greyscale
, see columns 331-335.  

    PNG
    media_image1.png
    261
    344
    media_image1.png
    Greyscale
, wherein Z is CH, the variable –O-CR1R2R3 is 
    PNG
    media_image2.png
    330
    467
    media_image2.png
    Greyscale
, and Het is selected from

    PNG
    media_image3.png
    177
    447
    media_image3.png
    Greyscale
, see columns 343-352.   
The difference between instant claims and Aulakh et al. ‘ 138 and ‘978 is that the instant compounds/compositions and test system are embraced within the scope of the compounds/compositions  and methods of use of Aulakh et al. ‘ 138 and ‘978. The compounds/compositions of Aulakh et al. ‘ 138 and ‘978 can be used for testing growth inhibition of β-lactamase expressing bacterial strains.
One having ordinary skill in the art would find the claims 27-42 prima facie obvious because one would be motivated to employ the compounds/compositions and methods of use of Aulakh et al. ‘ 138 and ‘978 to obtain instant invention.  

Applicants are requested to file a terminal disclaimer to overcome the rejection under the obviousness-type double patenting over Aulakh et al. ‘138 and ‘978.
Claim Objections
6.      Claims 27-28, line 1, are objected to because of the following informalities: replacement of the term “The compound” with a term “A compound” would obviate the objection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
	





/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

April 13, 2021